People v Curry (2015 NY Slip Op 03473)





People v Curry


2015 NY Slip Op 03473


Decided on April 28, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 28, 2015

Tom, J.P., Sweeny, Manzanet-Daniels, Clark, Kapnick, JJ.


14953 1048/08

[*1] The People of the State of New York, Respondent,
vCarlton Curry, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Rachel T. Goldberg of counsel), for appellant.
Robert T. Johnson, District Attorney, Bronx (Paul Hershan of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Judith Lieb, J.), rendered February 28, 2012, convicting defendant, upon his plea of guilty, of manslaughter in the first degree, and sentencing him, as a second felony offender, to a term of 12 years, unanimously modified, on the law, to the extent of reducing the mandatory surcharge to $250 and the crime victim assistance fee to $20, and otherwise affirmed.
Although defendant's waiver of his right to appeal was invalid (see People v Lopez, 6 NY3d 248 [2006]; People v Santiago, 119 AD3d 484 [1st Dept 2014], lv denied 24 NY3d 964 [2014]), we perceive no basis for reducing the sentence.
Since defendant committed the crime before the effective date of legislation increasing the surcharge and crime victim assistance fee, his sentence is unlawful to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 28, 2015
CLERK